EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Johnny Ma on 3/9/21.

The application has been amended as follows: 

In the Claims:
1. (Currently Amended)  A method of video decoding performed in a video decoder, the method comprising:
receiving a bit stream including bins of syntax elements, the syntax elements corresponding to coefficients of a region of a transform skipped block in a coded picture, the syntax elements including a first flag indicating whether an absolute coefficient level of one of the coefficients is greater than a first threshold value, and a second flag indicating a parity of the absolute coefficient level; and
decoding the second flag in a pass without decoding other syntax elements after decoding the first flag and a fifth flag indicating whether the absolute coefficient level is greater than 3 in a previous pass, wherein the pass satisfies at least one of: (1) no other syntax elements is decoded in the pass; (2) a third flag indicating whether the absolute coefficient level is greater than a second threshold value is decoded in the pass; and (3) a fourth flag indicating sign information of the coefficient level of the one of the coefficients is decoded in the pass, the second threshold value being greater than the first threshold value.

2. (Original)  The method of claim 1, wherein the first threshold value is 1 and the second threshold value is 3.

3. (Original)  The method of claim 1, wherein a current block corresponding to the transform skipped block is coded with a block differential pulse-code modulation mode.

4. (Please Cancel).
 

5. (Original)  The method of claim 1, wherein the decoding further comprises: 
decoding the second flag in the pass without decoding other syntax elements after decoding the third flag in a previous pass. 

6. (Original)  The method of claim 1, wherein the decoding further comprises: 
decoding the second flag in the same pass with the third flag.


decoding the second flag in the same pass with the fourth flag.

8-13. (Please Cancel). 
	
14. (Currently Amended)  An apparatus of video decoding, comprising:
processing circuitry configured to:
receive a bit stream including bins of syntax elements, the syntax elements corresponding to coefficients of a region of a transform skipped block in a coded picture, the syntax elements including a first flag indicating whether an absolute coefficient level of one of the coefficients is greater than a first threshold, and a second flag indicating a parity of the absolute coefficient level; [[and]]
decode the second flag in a pass without other syntax elements after decoding the first flag and a fifth flag indicating whether the absolute coefficient level is greater than 3 in a previous pass, wherein the pass satisfies at least one of: (1) no other syntax elements is decoded in the pass; (2) a third flag indicating whether the absolute coefficient level is greater than a second threshold is decoded in the pass; and (3) a fourth flag indicating sign information of the coefficient level of the one of the coefficients is decoded in the pass, the second threshold being greater than the first threshold.

15. (Original)  The apparatus of claim 14, wherein a current block corresponding to the transform skipped block is coded with a block differential pulse-code modulation mode.

16. (Please Cancel). 

17. (Original)  The apparatus of claim 14, wherein the processing circuitry is further configured to decode the second flag in the separate pass after decoding the third flag in a previous pass. 

18. (Original)  The apparatus of claim 14, wherein the processing circuitry is further configured to decode the second flag in the same pass with the third flag.

19. (Original)  The apparatus of claim 14, wherein the processing circuitry is further configured to decode the second flag in the same pass with the fourth flag.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 	20-22. (Please Cancel). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334.  The examiner can normally be reached on 571-272-7334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Y LEE/Primary Examiner, Art Unit 2419